Citation Nr: 0526686	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS) as secondary to PTSD.

4.  Entitlement to service connection for major depression.

5.  Entitlement to an evaluation in excess of 30 percent for 
service-connected acne vulgaris.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded the issue of entitlement to a rating in excess of 
30 percent for acne vulgaris in December 2003 for procedural 
considerations, and that the action requested in the remand 
has been accomplished.  The case is now ready for further 
appellate review.

The issues of entitlement to service connection for PTSD, 
sleep apnea, and IBS as secondary to PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the regional office (RO) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's acne vulgaris is manifested by symptoms in 
an unexceptional disability picture that are productive of 
extensive lesions and disfigurement, but not ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, exceptional repugnance, or which affect more 
than 40 percent of the entire body or exposed areas or 
require near-constant systemic therapy.

2.  The veteran's major depression is not related to active 
service.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected acne vulgaris have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.119, 
Diagnostic Code 7806 (in effect before and after August 
2002).

2.  Major depression was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the claims have been 
developed within the guidelines established in the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA).  In this regard, the record 
reflects that the veteran has been advised on numerous 
occasions of the need to provide evidence that his service-
connected acne vulgaris is more severe than currently 
evaluated, and that his major depression is related to his 
active service.

First, the January 2002 rating decision advised the veteran 
that under the criteria in effect prior to August 2002, a 
higher evaluation for the veteran's acne vulgaris was not 
warranted unless the evidence demonstrated ulceration, 
extensive foliation, or crusting with systemic or nervous 
manifestations, or an exceptionally repugnant condition, and 
that the evidence did not demonstrate such entitlement.

In addition, the May 2002 rating decision, September 2002 
statement of the case, November 2002 rating decision, and 
December 2002 supplemental statement of the case notified the 
veteran that while examination results from January 2001 and 
the veteran's subjective comments revealed that his skin 
disorder had spread, the evidence was still against the 
assignment of a 50 percent evaluation.

Moreover, the January 2003 statement of the case advised the 
veteran that in order for a 60 percent rating to be assigned 
under the new rating criteria applicable to the veteran's 
skin disability, the evidence needed to show that more than 
40 percent of the body or exposed areas were affected by the 
condition or that the veteran was required to undergo 
constant or near-constant systemic therapy over the past 12-
month period, and such evidence was not shown.

Following the Board's remand in December 2003, a March 2004 
supplemental statement of the case notified the veteran that 
recent photographs still did not warrant a higher rating for 
acne vulgaris under either the old or new criteria applicable 
to this disability.  

An April 2004 rating decision and August 2004 statement of 
the case thereafter denied service connection for major 
depression, finding that recent examination results revealed 
a diagnosis of major depression that was specifically found 
to be unrelated to active service.  

An April 2005 letter from the RO to the veteran advised the 
veteran of the evidence necessary to substantiate his claims 
for service connection, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran to obtain 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Although the April 2005 VCAA notice letter and other relevant 
communications clearly came after the January 2002 rating 
decision that originally denied the claim for an increased 
rating and the April 2004 rating decision that initially 
denied the claim for service connection for major depression, 
as demonstrated from the all of the foregoing communications 
from the RO and the Board, the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board further notes that there is no indication that 
there are any outstanding reports or records that have not 
been obtained or that are not adequately addressed by 
documents contained in the claims file.  In addition, neither 
the veteran nor his representative has asserted that 
examination results were inadequate for rating purposes or 
indicated any intention to provide any additional medical 
evidence to support the veteran's claims.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.


I.  Entitlement to a Rating in Excess of 30 percent for Acne 
Vulgaris

Background

The history of this disability shows that service connection 
for acne vulgaris of the thighs and buttocks was originally 
granted in a rating decision in May 1970, at which time the 
disorder was assigned a noncompensable rating.  

A VA clinical record dated September 25, 1986 notes 
"pustular lesions" on the buttocks, back and legs with much 
scarring.  

A VA outpatient record from January 1987 reflects that the 
veteran's rash was reportedly somewhat improved.  Examination 
revealed folliculitis on the buttocks with healing lesions.  
The back was mostly clear.  The assessment was chronic 
folliculitis, buttocks.  In April 1987, the veteran was again 
evaluated for folliculitis of the buttocks, and it was noted 
that there was no need to renew the veteran's prescription.

A VA medical record entry dated in October 1988 reflect that 
the veteran requested a refill of his prescription.  A refill 
was provided but the examiner noted that any additional 
refills would require further evaluation.

Thereafter, a September 1994 rating decision increased the 
rating for acne vulgaris of the buttocks, upper thighs and 
lower back to 10 percent, effective from September 1993, 
based on VA examination results from May 1994.  Examination 
revealed multiple scars and some acne lesions, some of which 
were beginning to be active, in the low back, upper thighs, 
and buttocks, and the lateral aspects in that area, the 
veteran's upper thighs, and lower trunk.  The impression was 
chloracne (acne vulgaris to the buttocks, lower back, and 
upper thighs).

A September 1994 private medical statement reflects that the 
veteran had a history of severe chloracne of the lower back 
and perineum, and that he needed urgent treatment.  

In a letter dated in November 1994, the veteran noted that 
his skin disorder affected his legs, buttocks, and lower 
back.  Four times a year during times of heat or humidity, 
for several weeks on each occasion, his skin disorder would 
be manifested by large boils that would fill with blood and 
soil his clothing.

VA examination in May 1996 revealed multiple inflammatory 
nodules and well-healed scars on the bilateral buttocks.  The 
assessment was chloracne, currently active.  It was noted 
that the veteran had little or no improvement on Erythromycin 
and Cleocin T, in addition to previous courses of Ampicillin.  
This examiner informed him that he should be tried on several 
other systemic antibiotics and if needed, Accutine might be 
beneficial in treating his condition.  It was noted that 
intralesional injections of Kenalog would be of benefit for 
the inflamed, tender lesions.

VA outpatient records from September 1996 note multiple 
bothersome skin tags and carbuncle on the leg.  In October 
1996, it was noted that the veteran had boils on his neck, 
back, and thigh, and that some of them were ready to be 
lanced.  In November 1996, it was noted that there were 
scattered comedones and old cystic acne sites on the 
buttocks.  The assessment was cystic acne and folliculitis.  
In January 1997, the veteran complained of a pain in the 
armpit area where there was a growth about the size of a pea 
that was discolored.

VA skin examination in March 1997 revealed that the veteran 
complained of bumps and boils that were primarily on his 
buttocks.  He stated that he occasionally would get these 
lesions on the back of his neck and that he had received 
multiple courses of antibiotics.  He also used Benzoperoxide 
and Clindamycin topically without much result.  The lesions 
resolved significantly during winter months.  Physical 
examination revealed multiple small (3 to 5 millimeter) 
erythematous papules on a background of atrophic, pitted 
scarring located primarily over the buttocks and thighs.  The 
veteran also had one to two lesions on the posterior neck 
which had evidence of mild excoriation on the surface.  The 
assessment was that the veteran was suffering from a 
follicular form of acne which seemed to be rather exuberant 
with occlusion and pressure along with heat.  The examiner 
believed that the veteran deserved a long term course of 
Tetracycline and/or Accutane as a possibility, and that 
steroid injection of the existing large "boils" would help 
resolve the individual lesions that were acutely painful.  

Private medical records from March 1998 reflect that the 
veteran's history of boils that began on the buttocks.  They 
then reportedly moved to the back and down the legs.  The 
arms were also affected.  In April 1998, the veteran 
complained of folliculitis on the buttocks, the upper arms, 
legs, and neck.

VA records from August 1998 reflect that the veteran 
complained of boils on the buttocks, groin, neck, left 
armpit, and waist areas.  In April 1999, it was noted that 
the veteran continued to experience painful/pruritic 
papules/nodules on the neck and axillae, and in August 1999, 
the veteran's folliculitis was indicated to be active on the 
neck, waistline, and right chest.  

An October 1999 VA medical statement reflects that the 
veteran was being treated for chronic chloracne and 
folliculitis involving the upper trunk, neck, and arms.  

VA examination in June 2000 revealed that the veteran 
complained of sores and blood blisters on his upper legs that 
had now spread to his buttocks, left armpit, and back of the 
neck.  At this time, he had no active lesions, but had been 
on systemic Erythromycin until one month earlier.  Physical 
examination revealed scars on the buttocks, back, and thighs.  
The assessment was history of chloracne or possibly 
hidradenitis suppurativa, chronic type.  The plan was to have 
the veteran continue to take Erythromycin at least 1000 
milligrams per day.  

VA records from September 2000 reflect several erythematous 
papules on the trunk and several fleshy papules on the neck.  

A VA medical statement from November 2000 reflects that the 
veteran had been followed by this examiner for approximately 
the previous three years for treatment of chronic 
folliculitis/furunculosis.  

VA examination in January 2001 revealed that the veteran's 
symptoms of skin disorder were now constant.  Treatment at 
this time included a number of topical ointments and while he 
had taken Erythromycin in the past, he was taking nothing at 
this time.  The lesions were now occurring under the arms and 
about the neck.  He had also recently noted some lesions on 
his feet.  Physical examination revealed lesions consistent 
with acne vulgaris and folliculitis about the buttocks with 
old scarring from previous lesions.  No ulceration, 
exfoliation, or crusting was noted at this time, but some of 
the lesions were dry and somewhat recent.  There were also 
some healing lesions on the upper back that were minor, and 
some lesions over the buttocks.  The diagnoses were acne 
vulgaris and folliculitis.  

VA examination in December 2002 revealed that the veteran's 
then-current treatment was topical ointments and washes.  The 
veteran reported that he got large boils several times a 
month that turned dark purple and sometimes produced blood 
and pus.  These large lesions became pruritic and painful.  
Physical examination indicated that the areas that were 
affected were mainly the buttocks, the posterior aspects of 
the upper thighs, the axillae, and the neck.  The veteran 
stated that his feet had been bothered in the past.  These 
areas showed old acneiform changes with folliculitis, but no 
skin tags were noted at this time.  There were no affected 
areas that were exposed.  There was some mildly deep scarring 
around the buttocks and over the veteran's upper posterior 
thighs, and continuing folliculitis lesions in both axillae.  
Some papules and a fair number of comedones were noted.  It 
appeared that there were some deep inflamed nodules in the 
past, mostly over the buttocks and upper aspects of the 
posterior thighs.  The face was not affected and no severe 
lesion could be found about the posterior neck.  The 
percentage of the posterior neck affected was about one 
percent.  The diagnoses were chronic folliculitis, skin tags, 
and chloracne-like lesions that had affected the veteran for 
years, with recurrent folliculitis and cyst formation on a 
daily basis.

Five photographs depict the skin disorder on the veteran's 
buttocks area.

VA records for the period of November 2002 to November 2004 
reflect diagnoses that included skin disorder, not otherwise 
specified, and periodic prescriptions for topical medications 
related to the veteran's acne.


Rating Criteria and Analysis

The veteran's service-connected skin disorder is currently 
assigned a 30 percent rating under Diagnostic Code 7806, 
which provided a 30 percent evaluation for constant exudation 
or itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.119, Diagnostic Code 7806 (in effect prior to 
August 30, 2002).  The old criteria provided a maximum rating 
of 50 percent for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if the 
condition was exceptionally repugnant.  

Examination and outpatient records reflect the presence of 
acne or residual scarring from acne on the buttocks, thighs, 
and lower back, with some spreading into one or both armpits 
and the back of the neck.  While January 2001 examination 
revealed that some of the lesions were dry and somewhat 
recent, no ulceration, exfoliation, or crusting was noted at 
that time.  In addition, examination in December 2002 
revealed that there were no affected areas that were exposed, 
some mildly deep scarring around the buttocks and over the 
upper posterior thighs and continuing folliculitis lesions in 
both axillae, some papules and a fair number of comedones, 
and evidence of deep inflamed nodules in the past, mostly 
over the buttocks and upper aspects of the posterior thighs.  
However, the face was not affected and no severe lesion could 
be found about the posterior neck, with the percentage of the 
posterior neck affected indicated to be one percent.  
Photographs also depict acne primarily in the area of the 
buttocks which the Board does not consider to be 
exceptionally repugnant and has not been described as 
exceptionally repugnant by any examiner, and examination 
results reflect that the condition is even less pronounced in 
the other affected areas.  Thus, under the criteria in effect 
prior to August 30, 2002, the Board finds that the veteran's 
acne vulgaris of the buttocks, thighs, lower back, armpits, 
and neck continues to be at best consistent with a 30 percent 
rating under the "old" rating criteria, i.e., constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The type of exceptional repugnance or 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations under the "old" criteria are 
clearly not indicated.  

As for entitlement to an increased rating based on the 
criteria in effect on and after August 30, 2002, the Board 
finds that an increased rating is still not warranted.  More 
specifically, the veteran's service-connected disability is 
not manifested by symptoms on the neck extensive enough to 
warrant entitlement to a higher rating based on disfigurement 
of the head, face, or neck under the revised version of 
Diagnostic Code 7800, and in applying Diagnostic Codes 7806 
(Dermatitis or Eczema) to the acne on the buttocks, thighs, 
lower back, armpits, and neck, the next higher rating of 60 
percent under this Code requires that symptoms cover more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  Here, the Board finds 
that based on a review of the photographs of record and the 
additional affected areas, and the fact that most recent 
examination revealed no active disease on the exposed areas, 
the disorder does not cover 40 percent of the entire body or 
exposed areas affected, and there is no indication that such 
condition has required systemic therapy during the past 12-
month period.  While the veteran had used medication that 
could be characterized as systemic therapy under the new 
criteria, since the effective date of that criteria, the 
evidence reflects that the veteran has been using primarily 
topical ointments and washes.  

While the Board has also considered entitlement to a higher 
rating pursuant to 38 C.F.R. § 3.321 (2004), the Board finds 
that the veteran's service-connected acne vulgaris has not 
been manifested by symptoms that are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.

Accordingly, based on all of the foregoing reasons, the Board 
finds that a preponderance of the evidence is against an 
evaluation in excess of 30 percent for the veteran's service-
connected acne vulgaris.


II.  Entitlement to Service Connection for Major Depression

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

Service medical records reflect the veteran's report of a 
history of depression and nervous trouble at the time of pre-
induction examination in March 1968, and depression at the 
time of separation examination in October 1969.  Otherwise, 
there is no in-service evidence of complaints or treatment 
for depression or other psychiatric disability.

A VA hospital summary from December 1969 reflects that the 
veteran was admitted to the hospital at this time with a 
history of epigastric distress since March 1968, at which 
time he was serving in the Army in Vietnam.  The veteran 
reported that he had been under considerable nervous strain 
at the time of the onset of his symptoms.  He also noted that 
since his discharge in October 1969, he had continued to note 
the above symptoms.  There was no diagnosis of any 
psychiatric disability at this time.

VA psychiatric examination in April 1970 revealed no 
psychiatric diagnosis.

VA treatment records for the period of July 1997 to June 1998 
reflect that in July 1997, the veteran stated that he had a 
little problem with depression, but that he did not relate 
any problems to his military service.  The veteran also 
expressed concerns over employment and other issues during 
this period, but noted in March 1998 that Dr. S. had traced 
his depression back to '68 to '69.

VA psychiatric consultation in January 1998 indicated that 
the veteran experienced periods of recurrent depression 
approximately ten times over the previous 20 years.  The Axis 
I diagnosis was history of recurrent major depression, PTSD 
subthreshold, but continue to consider possibility of mild 
PTSD and possible connection between PTSD and recurrent 
depression.  In March 1998, the assessment included recurrent 
major depression possibly related to mild PTSD.  It was noted 
that the veteran denied current depressive symptomatology. 

VA records from April 1998 reflect an assessment of PTSD with 
accompanying depressive symptomatology, chronic, moderate.

VA treatment records for the period of September to December 
2003 reflect that in September 2003, the veteran complained 
of being depressed.  The diagnosis included depression.  
Consultation in November 2003 revealed that the veteran 
reported a long history of depression that was not treated 
until the previous 5 or 6 years.  The Axis I assessment was 
recurrent major depression with anxiety, and PTSD.  

A January 2004 VA clinical note indicates that the veteran 
was very sad because his mother passed away in the previous 
year.  The assessment was major depression and PTSD.  

VA PTSD examination in February 2004 revealed that the 
veteran reported having depression in the 1970's, noting that 
his fiancé was killed in an auto accident during this period.  
It was noted that the claims file, VA file, and "CPRS" 
patient chart were reviewed with the veteran.  The Axis I 
diagnosis was major depression, which was not related to 
military active duty service.  The examiner believed that the 
veteran was suffering from depression arising out of the 
death of his fiancé.  This opinion was due in part to the 
veteran's statement that his depression began in the 1970's.

VA records from June 2004 reflect a diagnosis of major 
depression, recurrent type, and PTSD.  In August 2004, it was 
noted that the veteran felt that the February 2004 
examination was unfair and the diagnosis was PTSD, chronic, 
and major depression.


Analysis

The Board has carefully reviewed the evidence with respect to 
this claim and first recognizes that while treatment records 
from January 1998 noted a diagnosis of recurrent depression 
by history only, subsequent records reveal multiple diagnoses 
of major depression, the most recent dated in August 2004.  
Therefore, the Board will give the veteran the benefit of the 
doubt, and assume that he currently suffers from major 
depression.

However, as has been clearly made plain to the veteran and 
his representative on multiple occasions over the history of 
this claim, in order to prevail on his claim, there must also 
be evidence of relevant symptoms or findings in service, and 
medical evidence linking his major depression to service, and 
the record does not reflect evidence as to either element.  
In fact, after a review of the record and an examination of 
the veteran, the February 2004 VA PTSD examiner squarely 
concluded that the veteran's major depression was not related 
to military active duty service.  The fact that the veteran 
believes that the examination was in some way unfair or 
defective is of little or no probative value as neither the 
veteran, his representative, nor for the matter, the Board 
have the ability to substitute their own opinions for that of 
an expert.  The veteran had every opportunity to provide an 
expert opinion to attack the February 2004 VA PTSD examiner's 
report but apparently chose not to do so.

It should also be noted that the statements of the veteran 
and his representative that seek to link the veteran's 
current major depression to service are of minimal weight as 
the opinions of laypersons as to issues of medical causation 
are of little or no probative value.  Espiritu v. Derwinksi, 
2 Vet. App. 492 (1992).

Moreover, the veteran's own statements of medical history are 
found to be inconsistent since he first denies a connection 
between his then mild depression and service in July 1997, 
and then in March 1998, places the onset of his depression to 
service.  The Board also notes that the veteran admits that 
he did not get any treatment for his depression in the 
1970's, further noting that it was not until the 1990's that 
he began seeking treatment for this condition.

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between the veteran's major depression and 
service, and that service connection for major depression is 
therefore not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for acne 
vulgaris is denied.

Entitlement to service connection for major depression is 
denied.


REMAND

With respect to the remaining issues of entitlement to 
service connection for PTSD, sleep apnea (also claimed as a 
respiratory disorder), and IBS as secondary to PTSD, the 
Board initially notes that there is evidence that the veteran 
had respiratory problems during service and current diagnoses 
of sleep apnea.  In addition, although the Board appreciates 
that the February 2004 VA examiner did not find that the 
veteran met all of the criteria to warrant a diagnosis of 
PTSD, the record otherwise contains multiple diagnoses of 
PTSD based on one or more of the veteran's claimed stressors.

As for the veteran's claimed stressors, although the Board 
also notes that the veteran has not yet provided sufficient 
information to permit VA to verify the more specific 
stressful episodes, the Board finds that the veteran's 
allegation that his unit underwent enemy fire while he was 
attached to it should be easily verified and at least one 
effort should be made to do so.  

Therefore, pursuant to the VCAA, the Board finds that further 
evidentiary development is necessary in this matter, and that 
this development should at least include affording the 
veteran a VA examination to determine whether his sleep apnea 
or other respiratory disorder was incurred or aggravated 
during active military service, and for at least one effort 
to obtain unit records to confirm the veteran's exposure to 
enemy fire while in Vietnam.

Since the veteran's remaining claim for service connection 
for IBS as secondary to PTSD is contingent on the grant of 
service connection for PTSD, the Board's decision as to this 
claim will be held in abeyance pending the accomplishment of 
the action requested above.

Accordingly, this case is remanded for the following action:

1.  The veteran should be asked to 
provide to the best of his ability a 60 
day time frame during which he maintains 
that his unit was subjected to enemy fire 
while he was attached to it in Vietnam.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details, an adequate search for verifying 
information would be difficult or 
impossible.

2.  If the veteran provides a 60 day time 
frame as noted above, an effort should be 
made to contact the Center for Unit 
Records Research (CURR) and request that 
CURR research the unit histories of SO249 
and/or SO345 headquarters of "TM2 I CTZ 
USMA CV USARPAC" during that period to 
determine whether it was subjected to 
enemy fire at that time.

3.  The veteran should also be afforded 
an appropriate VA examination to 
determine the etiology of his sleep apnea 
(also claimed as a respiratory disorder).  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
sleep apnea or other respiratory disorder 
was either incurred during active service 
or preexisted service and underwent an 
increase in disability as a result of 
service.

4.  After the completion of any 
development deemed appropriate (including 
additional medical evaluation) in 
addition to that requested above, the 
issues of entitlement to service 
connection for PTSD, sleep apnea, and IBS 
as secondary to PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hererafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


